WiNBORNE, J.
When the evidence is considered in the light most favorable to plaintiff, we are of opinion that the case comes within the principles enunciated in Smith v. Sink, 211 N. C., 125, 192 S. E., 108; Powers v. Sternberg, 213 N. C., 41, 195 S. E., 88; and Butner v. Spease, 211 N. C., 82, 6 S. E. (2d), 808, and is insufficient to require that an issue of negligence be submitted to the jury. It is manifest that Elijah Sexton was negligent and that his negligence insulated negligence, if any, *582of defendants, and was tbe sole proximate cause of tbe collision. Tbis conclusion finds support in Harton v. Telephone Co., 146 N. C., 429, 59 S. E., 1022; Lineberry v. R. R., 187 N. C., 786, 123 S. E., 1; Thompson v. R. R., 195 N. C., 663, 143 S. E., 186; Craver v. Cotton Mills, 196 N. C., 330, 145 S. E., 570; Boyd v. R. R., 200 N. C., 324, 156 S. E., 507; Hinnant v. R. R., 202 N. C., 489, 163 S. E., 555; Baker v. R. R., 205 N. C., 329, 171 S. E., 342; Newell v. Darnell, 209 N. C., 254, 183 S. E., 374; Smith v. Sink, supra; Murray v. R. R., 218 N. C., 392, 11 S. E. (2d), 326.
In an action for recovery of damages for wrongful death, resulting from alleged actionable negligence, tbe plaintiff must sbow: First, tbat there has been, a failure on tbe part of defendant to exercise proper care in tbe performance of some legal duty wbicb tbe defendant owed plaintiff’s intestate under tbe circumstances in wbicb they were placed; and second, tbat sucb negligent breach of duty was tbe proximate cause of the injury wbicb produced tbe death — a cause tbat produced tbe result in continuous sequence, and without wbicb it would not have occurred, and one from wbicb any man of ordinary prudence could have foreseen tbat sucb result was probable under all tbe facts as they existed. Whitt v. Rand, 187 N. C., 805, 123 S. E., 84; Murray v. R. R., supra; Mills v. Moore, 219 N. C., 25, 12 S. E. (2d), 661; White v. Chappell, 219 N. C., 652, 14 S. E. (2d), 843, and cases cited.
Tbe principle prevails in tbis State tbat what is negligence is a question of law, and when tbe facts are admitted or established, tbe court must say whether it does or does not exist. “Tbis rule extends and applies not only to the question of negligent breach of duty, but also to the feature of proximate cause.” Hoke, J., in Hicks v. Mfg. Co., 138 N. C., 319, 50 S. E., 703; Russell v. R. R., 118 N. C., 1098, 24 S. E., 512; Clinard v. Electric Co., 192 N. C., 736, 136 S. E., 1; Murray v. R. R., supra.
In Lineberry v. R. R., supra, Clarkson, J., said: “It is well settled tbat where tbe facts are all admitted, and only one inference may be drawn from them, tbe Court will declare whether an act was tbe proximate cause of tbe injury or not.” Again in Russell v. R. R., supra, it is stated tbat “Where tbe facts are undisputed and but a single inference can be drawn from them, it is tbe exclusive duty of tbe court to determine whether an injury has been caused by tbe negligence of one or tbe concurrent negligence of both of tbe parties.”
Furthermore, it is proper in negligence cases to sustain a demurrer to tbe evidence and enter judgment as of nonsuit, “1. When all tbe evidence taken in tbe light most favorable to tbe plaintiff, fails to sbow any actionable negligence on tbe part of tbe defendant ... 2. When it clearly appears from tbe evidence tbat tbe injury complained of was *583independently and proximately produced by tbe wrongful act, neglect, or default of an outside agency or responsible third person . . .,” Smith v. Sink, supra, and eases cited. See, also, Boyd v. R. R., supra; Powers v. Sternberg, supra; Butner v. Spease, supra; Murray v. R. R., supra.
“Foreseeability is tbe test of whether the intervening act is such a new, independent and efficient cause as to insulate the original negligent act. That is to say, if the original wrongdoer could reasonably foresee the intervening act and resultant injury, that the sequence of events is not broken by a new and independent cause, and in such event the original wrongdoer remains liable,” Brogden, J., in Hinnant v. R. R., supra. Harton v. Telephone Co., supra; Herman v. R. R., 197 N. C., 718, 150 S. E., 361; Beach v. Patton, 208 N. C., 134, 179 S. E., 446; Butner v. Spease, supra; Murray v. R. R., supra.
Too, it is a general rule of law, even in the absence of statutory requirements, that the operator of a motor vehicle must exercise ordinary care, that is, that degree of care which an ordinarily prudent person would exercise under similar circumstances. In the exercise of such duty it is incumbent upon the operator of a motor vehicle to keep same under control, and to keep a reasonably careful lookout, so as to avoid collision with persons and vehicles upon the highways. 5 Am. Jur., Automobiles, sections 165, 166, 167.
However, a motorist is not under a duty of anticipating negligence on the part of others, but in the absence of anything which gives or should give notice to the contrary, a person is entitled to assume, and to act on the assumption, that others will exercise ordinary care for their own safety. 45 C. J., 705; Shirley v. Ayers, 201 N. C., 51, 158 S. E., 840. See, also, Cory v. Cory, 205 N. C., 205, 170 S. E., 629; Jones v. Bagwell, 207 N. C., 378, 177 S. E., 170; Hancock v. Wilson, 211 N. C., 129, 189 S. E., 631; Sebastian v. Motor Lines, 213 N. C., 770, 197 S. E., 539; Guthrie v. Gocking, 214 N. C., 513, 199 S. E., 707; Butner v. Spease, supra.
Furthermore, it is provided by chapter 407, Public Laws 1937, section 120, that the State Highway Commission, with reference to State Highways, is authorized to designate main traveled or through highways by erecting at the entrance thereto from intersecting highways signs notifying drivers of vehicles to come to full stop before entering or crossing such designated highway, “and whenever any such signs have been so erected it shall be unlawful for the driver of any vehicle to fail to stop in obedience thereto. That no failure so to stop, however, shall be considered contributory negligence per se in any action at law for injury to person or property; but the facts relating to such failure to stop may be considered with the other facts in the case in determining whether the plaintiff in such action was guilty of contributory negligence.”
*584In Sebastian, v. Motor Lines, supra, regarding the statute, it is held, "as a necessary corollary or as the rationale of the statute,” that where the party charged is a defendant in any such action the failure so to stop is not to be considered negligence per se, but only evidence thereof to be considered with other facts in the case in determining whether the defendant in such action is guilty of negligence.” In like manner and for the same reason, the principle may be extended to anyone who violates the statute.
It is provided in section 103 of chapter 407 of Public Laws 1937, that no person shall drive a vehicle on a highway at a speed greater than is reasonable and prudent under the conditions then existing; that where no special hazard exists a speed of thirty-five miles per hour for motor vehicles designed, equipped for, or engaged in transporting property shall be lawful; but any speed in excess of that limit shall be prima facie evidence that the speed is not reasonable or prudent and that it is unlawful; but that the provisions of the section shall not be construed to relieve the plaintiff in any civil action from the burden of proving-negligence upon the part of the defendant as the proximate cause of an accident.
Applying these principles to the evidence in the case in hand, it was unlawful for Elijah Sexton, the driver of the Ford sedan in which plaintiff’s intestate was riding, to fail to stop, in obedience to the stop sign, erected by the State Highway Commission on State Highway No. 16, before attempting to enter U. S. Highway No. 421, the dominant highway, and his failure so to do is evidence of negligence to be considered with other facts in thé case in determining whether he was guilty of negligence. When so considered the evidence of his conduct makes him guilty of negligence as a matter of law. While the “Stop” and “Junction” signs, as testified to by other witnesses for plaintiff, were “in plain view” of, or “plainly visible” to any person traveling on Highway No. 16 toward the entrance into Highway No. 421, and while another, E. C. Davis, riding in the Ford sedan with Sexton, saw those signs, and saw the black letters “Stop,” and while a sign was seen by Sexton, he admits that he approached the point of the wreck without being able to recall that he slackened his speed, which he recalled had not been over forty miles per hour that morning, and wrecked his car in collision with the truck without seeing the truck, when there was nothing to prevent him from seeing it. All the evidence for plaintiff, as well as for the defendant, shows that, in approaching the point where Highway No. 16 enters Highway No. 421, there was nothing to obstruct the truck from Sexton’s view. Yet, he admits that he “never did see” the truck and does not .know whether he struck a truck or an automobile. Further, the evidence shows that every appearance indicates that Sexton was running *585Ms Ford into a zone of danger wMch be should have seen and which others, similarly situated, did see, if he did not, and that he failed to see the obvious. Such negligence, if the sole proximate cause of injury or death, will bar recovery, and this extends even to a guest. Powers v. Sternberg, supra, and Miller v. R. R., ante, 562.
The defendant Staley, who was acquainted with the conditions on State Highway No. 16, but operating the truck upon the dominant highway, was under no duty to anticipate that Sexton, in approaching the intersection, the truck being in plain view, would fail to stop as required by the statute; and in the absence of anything which gave or should give notice to the contrary, he was entitled to assume and to act on the assumption, even to the last moment, that Sexton would not only exercise ordinary care for his own safety as well as those riding in his car, but would act in obedience to the statute, and stop before entering the dominant highway. The evidence points to the emergency caused by the failure of Sexton to stop. Such a situation was not reasonably foreseeable by Staley. All the evidence further shows that Staley was operating the truck on his right-hand side of the dominant highway immediately before the collision.
It is contended by the plaintiff, however, that there is evidence tending to show that the speed of the truck was in excess of thirty-five miles an hour, and, therefore, prima facie unlawful. Even so, it is manifest from the evidence that its speed would have resulted in no injury but for the negligent act of Sexton. Hence, the proximate cause of the collision must be attributed to the gross and palpable negligence of Sexton, as in Butner v. Spease, supra.
The judgment below is
Affirmed.